DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 2/11/22 and IDS filed on 2/28/20. Claims 23-42 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/11/22 is acknowledged.  The traversal is on the ground(s) that Office does not provide a sufficient reason to combine the distinct compositions disclosed in '014 and '679. The Office simply relies on the cited references for the separate disclosure of separate ingredients recited in independent claim 23, and fails to provide sufficient reasoning for why Office Action dated: November 19, 2021one of skill in the art would have been motivated to apply the ingredients in the claimed heat treatment processes. The Office simply alleges that since the two ingredients were used separately in two different hair treatment processes, it would have been obvious for one of skill in the art to have used them together in a hair treatment process. This is not found persuasive because  lack of unity was based upon claim 40 which is drawn only to “ acidic composition” and has 4 embodiments and examiner explained with respect to combination of references meeting one of the embodiments of claim 40. Claim 40 does not share a special technical feature with the kit claim and instant process claim 23 and, as such, unity between the above Groups I – III is broken.

The requirement is still deemed proper and is therefore made FINAL.
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/22.
Applicant's election with traverse of  “glucosamine” drawn to monosaccharide with amine group and “chitosan” drawn to polysaccharide with amine group and “steps (i) and (ii) are carried out sequentially and in claim 35, “ composition “ C’’’ in the reply filed on 2/11/22 is acknowledged.  The traversal is on the ground(s) that office has not shown that serious burden exits among the alleged species. This is not found persuasive because  Species are disclosed in Patent ‘014 and US ‘679 and thus the species lack unity of invention regarding species drawn to “monosaccharide with amine group” and “polysaccharide with amine group” claimed in instant application.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/22.
Advisory notice
Composition C” is drawn to non-elected species  in claim 35and this compostion refers to claims 1-5. Noted that claims 1-5 are cancelled.
Claims 23-35 and 37-39 are examined in the application and the generic claim is examined to the extent that it reads on “glucosamine” drawn to monosaccharide with amine group and “chitosan” drawn to polysaccharide with amine group and “steps (i) and (ii) are carried out sequentially and in claim 35, “ composition “ C’’’.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-35 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  process for treating keratin fibers comprising applying to the keratin  fibers a composition a) … and composition b)…  step of heat treatment temperature at a temperature  ranging from  100 ºC to 250 ºC , does not reasonably provide enablement for  process for treating keratin fibers comprising applying to the keratin  fibers a composition a) … and composition b)…  step of heat treatment temperature at a temperature above 80 ºC of claim 23 and dependent claims or at least 100 ºC of claim 37.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “ undue ”. See In re Wands, 858 F.2d 731, 737, 8 USPQ 2d 1400, 1404 (Fed. Cir. 1998). The court set forth the eight factors to consider when assessing if a disclosure would require undue experimentation. Citing Ex parte  Forman, 230 USPQ 546, the court recited eight factors
 These factors include, but are not limited to:
1) The breadth of the claims,
2) The nature of the invention,
3) The state of the prior art,
4) The level of one of ordinary skill,
5) The level of predictability in the art,
6) The amount of direction provided by the inventor,
7) The existence of working examples
8) The quantity of experimentation needed to male or use the invention based on the content of the disclosure.
(1 and 2)  The breadth of the claims and the nature of the invention: The claims are drawn to “A process for treating keratin fibers, comprising:
(i) applying to the fibers a composition a) comprising  glucosamine
(ii) applying to the fibers a composition b) comprising  chitosan
(iii) optionally a drying step;
(iii) then a step of heat treatment at a temperature above or equal to 80°C, with
a hair iron;
wherein steps (i) and (ii) may be carried out simultaneously.
(3 and 5)   The state of the prior art and the level of predictability in the art: 
US 2011/0083695 (‘695) teaches hair straightening apparatus and at ¶ [0003] teaches:


    PNG
    media_image1.png
    261
    537
    media_image1.png
    Greyscale

The above paragraph clearly teaches that conventional hair irons used causes scorching of the hair or causes other heat related hair damage. Claim 23 recites that the temperature of above 80ºC without specifying any upper limit and this includes very high temperature than specified in the specification which cause scorching of the hair and also hair damage and claim 37 recites at least 100ºC without specifying any upper limit and this includes very high temperature than specified in the specification which cause scorching of the hair and also hair damage.
(6-7) The amount of direction provided by the inventors and the existence of working examples: Applicants have provided in the specification  heating the hair fibers to temperature ranging from  100 ºC to 250 ºC at page 26 and the examples  teaches applying sequentially  glucosamine compostion  and chitosan composition and heat treatment with a straightening iron at  190 ºC.
(8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure:  Due to problems associated with heating which causes scorching of hair fibers and specification does not teach that any temperature other than the upper limit 250 degrees Celsius is suitable for treating the  keratin fibers by applying   to the keratin  fibers a composition a) … and composition b)…  step of heat treatment temperature at a temperature  ranging from  100 ºC to 250 ºC. Therefore, further testing would be necessary to use the claimed invention and the practice of the full scope of the invention would require undue experimentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-35 and 37-39 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent 5,141,964 (‘964)  and US 2002/0172653 (‘653).
 Both U.S. Patent 5,141,964 (‘964)  and US 2002/0172653 (‘653) are cited in the IDS dated 2/28/20.
Patent ‘964 teaches cosmetic compositions  for moisturizing and improving the surface condition of the epidermis comprising mixture of chitosan, glucosamine and succinic or gluconic acid (abstract) and at col.1, ll. 45-58 teaches :

    PNG
    media_image2.png
    248
    440
    media_image2.png
    Greyscale

Thus, patent explicitly teaches the combination of chitosan and glucosamine and organic acid has great affinity for skin and hair and also nails in providing moisturizing effect and at col.2, under example 1 teaches compostion having both chitosan and glucosamine (sequential application , claims 23-25 and 27-31 and 33). Chitosan taught by patent is same and thus meet claim 34.
Patent implicitly teaches compositions for moisturizing hair (reads on claimed process for treating keratin fibers). Additionally, keratin, is the fibrous structural protein of hair an also epithelial cells in the outermost layer of skin.
  The amount taught by patent for glucosamine and chitosan is same which is 0.2-5% and the claimed amount 0.01-20% overlaps with the amount taught by patent ‘964 ( claims 26 and 32). Example 1 has elected species drawn to compostion C” ( gluconic acid and aspartic acid) are drawn to claimed organic acid of claim 35. Example 1 does not have any oxidized polysaccharide (claim 38).
The difference between patent and instant application is patent does not teach the heat treatment step claimed.
However, US ‘653 teaches heat activated durable conditioning of keratin fibers and at ¶ [0017] teaches:
 
    PNG
    media_image3.png
    194
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    142
    436
    media_image4.png
    Greyscale

Heating above 100 ºC  meets above 80 ºC of claim 23 and dependent claims or at least 100 ºC of claim 37
Example teaches :

    PNG
    media_image5.png
    302
    448
    media_image5.png
    Greyscale

This example teaches claimed glucosamine  and drying and then applying heat ( blotted dry reads on claimed absorbent of claim 39). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the compositions of patent to keratin fibers comprising glucosamine, chitosan and organic acid and apply heat taught by US ‘653 (which teaches applying heat after applying compositions comprising glucosamine) with the reasonable expectation of success that the compositions which has chitosan and glucosamine and  organic acid when applied to keratin fibers followed by heat treatment not only provide moisturizing effect to keratin fibers but also provide durable condition effect to keratin fibers. This is a prima facie case of obviousness.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619